Citation Nr: 0336874	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from November 1943 to March 
1946.  As discussed in the following portion of this 
decision, this appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if further action is required on his 
part.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  A motion to advance the appeal on docket 
was granted on December 19, 2003.


REMAND

The veteran's complete service medical records are not of 
record.  The outstanding service medical records are presumed 
destroyed in the 1973 National Personnel Record Center fire, 
and a search for alternative records has proved unsuccessful.  
In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The veteran contends that a physician advised him 
that his seizures were the result of a head injury he 
reportedly sustained during service.  The claims file shows 
that there is no physician's opinion of record that links the 
currently diagnosed seizure disorder to service.  In view of 
the absent service medical records and VA's heightened duty, 
the Board finds that the case must be remanded to obtain a 
medical opinion on the identity and etiology of the veteran's 
seizure disorder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any seizure disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion, to the extent possible, as to 
whether any seizure disorder is at least 
as likely as not attributable to a head 
injury as the veteran has related this 
event or any other incident of service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




